DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ELIZABETH CRUZ,
                               Appellant,

                                     v.

     G.L. BUILDING CORPORATION, G.L. HOMES BUILDING
CORPORATION, G.L. HOMES LIMITED CORPORATION, G.L. HOMES
OF FLORIDA CORPORATION, JAIME CHAVEZ, YANETH CALDERON,
PALM BEACH ASSOCIATES IV, LLLP, LATITE ROOFING AND SHEET
    METAL, LLC, CENTRAL AIR CONTROL, INC., PRODUCTION
   PLUMBING, INC., SECURITY SOURCE, INC. and SUNFLOWER
           LANDSCAPING AND MAINTENANCE, INC.,
                         Appellees.

                               No. 4D19-678

                           [August 15, 2019]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Lisa S. Small, Judge; L.T. Case No.
502016CA001830XXXXMB AH.

   Blair M. Dickert and Caroline Zapiec of Kanner & Pintaluga, P.A., Boca
Raton, for appellant.

  Lauren J. Smith of Peterson Bernard, Stuart, for appellee G.L. Building
Corp.

PER CURIAM.

   Affirmed.

Taylor, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.